STATE OF MICHIGAN

                            COURT OF APPEALS



LAURA HEISER,                                                         UNPUBLISHED
                                                                      October 6, 2015
               Plaintiff-Appellant,

v                                                                     No. 321812
                                                                      Genesee Circuit Court
CITY OF FLINT,                                                        LC No. 13-100717-NO

               Defendant-Appellee.


Before: K. F. KELLY, P.J., and CAVANAGH and SAAD, JJ.

PER CURIAM.

        Plaintiff appeals the trial court’s order that granted summary disposition to defendant.
For the reasons stated below, we affirm.

                           I. FACTS AND PROCEDURAL HISTORY

       In June 2012, plaintiff says she tripped and fell on an uneven sidewalk slab in Flint, and
broke her wrist in the process. She mailed a damage claim to Flint City Hall via regular mail on
August 7, 2012, and alleged that:

               I was walking down E. Atherton going to Red Arrow Rd. As I was
       walking on the sidewalk on Red Arrow Rd. I tripped over a 2 inch sidewalk slab
       and broke my wrist on my right hand. I am a right handed person and now I have
       to do everything left[-]handed. The building I fell in front of starts with a K. It is
       an apt. building on Red Arrow Rd.

        Soon thereafter, plaintiff’s attorneys sent a letter to the City Attorney’s Office via
certified mail that provided plaintiff’s name and the date of her purported fall and injury.1
Neither plaintiff’s damage claim nor her lawyers’ letter specified the address or exact location of
the dilapidated sidewalk. Plaintiff also did not send Flint photographs or diagrams that might


1
 In relevant part, the letter reads: “This letter is to advise you that our law firm has been retained
by Laura Heiser for injuries sustained in an accident which occurred on a Flint City Sidewalk on
06/11/2012. The injuries include, but are not limited to [sic] broken right wrist.”


                                                 -1-
have helped the city locate the sidewalk in the absence of a precise street address. The city
accordingly denied her claim for damages, which led to the initiation of this suit.

         In March 2014, the Genesee Circuit Court granted Flint summary disposition pursuant to
MCR 2.116(C)(7). In a written opinion, the court noted that the city was immune from suit
under the Governmental Tort Liability Act (“GTLA”)2 because plaintiff failed to comply with
the notice requirements of MCL 691.1404. Such compliance is required of a plaintiff who brings
a tort claim against a governmental entity on the basis of a sidewalk-related injury.

        On appeal, plaintiff claims that the trial court erred when it granted Flint summary
disposition because she: (1) substantively complied with MCL 691.1404; and (2) deserves
lenient treatment as a layman not versed in the “technical” requirements of the law. The city
stresses that it is immune from suit because plaintiff utterly failed to comply with the mandates
of MCL 691.1404, in that she provided only a vague description of the area in which she fell,
and failed to serve her damage claim personally or via certified mail.

                                 II. STANDARD OF REVIEW

       A trial court’s grant of summary disposition is reviewed de novo. Gorman v American
Honda Motor Co, Inc, 302 Mich. App. 113, 115; 839 NW2d 223 (2013). Summary disposition is
proper under MCR 2.116(C)(7) when statutory immunity bars a plaintiff’s claim. Beals v State,
___ Mich ___; ___ NW2d ___ (2015); slip op at *7. “When it grants a motion under MCR
2.116(C)(7), a trial court should examine all documentary evidence submitted by the parties,
accept all well-pleaded allegations as true, and construe all evidence and pleadings in the light
most favorable to the nonmoving party.” McLain v Lansing Fire Dept, ___ Mich App ___; ___
NW2d ___ (2015), slip op at *3-4.

      Statutory interpretation is a question of law, which is also reviewed de novo. Robertson v
DaimlerChrysler Corp, 465 Mich. 732, 739; 641 NW2d 567 (2002).

                                        III. ANALYSIS

       The GTLA provides “governmental agencies”3 with immunity from tort liability when
the agency is engaged in a “governmental function.” Genesee Co Drain Comm’r v Genesee Co,
___ Mich App ___; ___ NW2d ___ (2015), slip op at *5-6. To overcome governmental
immunity for tort liability, plaintiffs “must either (1) plead a tort that falls within one of the
GTLA’s stated exceptions, or (2) demonstrate that the alleged tort occurred outside of the
exercise or discharge of a governmental function.” Id. at *6.




2
    MCL 691.1401 et seq.
3
  The GTLA defines “governmental agency” to mean “this state or a political subdivision.”
MCL 691.1401(a). In turn, “political subdivision” is defined to include a “municipal
corporation,” such as defendant city of Flint. See MCL 691.1401(d) and (e).


                                               -2-
         One such exception to governmental immunity enumerated in the GTLA is contained at
MCL 691.1402. This subsection provides that a governmental agency with jurisdiction over a
highway may be liable if it breaches its duty to “maintain the highway in reasonable repair so
that it is reasonably safe and convenient for public travel.” MCL 691.1402(1). The definition of
“highway” includes a sidewalk. MCL 691.1401(c). “However, before the highway exception
can apply, the plaintiff must timely notify the governmental defendant of his or her claim in
accordance with MCL 691.1404(1).” Thurman v City of Pontiac, 295 Mich. App. 381, 385; 819
NW2d 90 (2012).

       MCL 691.1404 provides, in relevant part:

               (1) As a condition to any recovery for injuries sustained by reason of any
       defective highway, the injured person, within 120 days from the time the injury
       occurred . . . shall serve a notice on the governmental agency of the occurrence of
       the injury and the defect. The notice shall specify the exact location and nature of
       the defect, the injury sustained and the names of the witnesses known at the time
       by the claimant.

               (2) The notice may be served upon any individual, either personally, or by
       certified mail, return receipt requested, who may lawfully be served with civil
       process directed against the governmental agency, anything to the contrary in the
       charter of any municipal corporation notwithstanding. . . .

        Because the language of MCL 691.1404 is “straightforward, clear, unambiguous, and not
constitutionally suspect,” its mandates “must be enforced as written.” Rowland v Washtenaw Co
Rd Comm, 477 Mich. 197, 219; 731 NW2d 41 (2007). For this reason, it is inappropriate for
courts to engage in “saving constructions” of MCL 691.1404 that will grant plaintiffs a favorable
outcome if they nonetheless fail to comply with the plaint terms of the statute. McCahan v
Brennan, 492 Mich. 730, 733; 822 NW2d 747 (2012). “Although under some circumstances this
Court will conclude that a notice is sufficient despite a technical defect . . . the plaintiff must at
least ‘adequately’ provide the required information.” McLean v City of Dearborn, 302 Mich
App 68, 75; 836 NW2d 916 (2013).

        Of all the requirements contained in MCL 691.1404, the instruction that a claimant
“specify the exact location . . . of the defect” is especially important. This is because the
governmental entity that maintains the public highway must know where the defect is located “to
investigate the claim while it is fresh and to remedy the defect before another person is injured.”
McLean, 302 Mich. App. at 76. Accordingly, Michigan law states that when MCL 691.1404
instructs claimants to “specify the exact location . . . of the defect,” they must do just that. See,
for example, Thurman, 295 Mich. App. at 383 (holding plaintiff’s notice submission, which
specified defect’s location on “35 Huron,” insufficient under MCL 691.1404 because plaintiff
failed to specify whether the injury occurred on “35 West Huron” or “35 East Huron”); and
Jakupovic v City Of Hamtramck, 489 Mich. 939, 939; 798 NW2d 12 (2011) (holding plaintiff’s
notice submission insufficient under MCL 691.1404 because it provided an address for the defect
that was one house away from the defect’s actual location).



                                                 -3-
      Here, plaintiff failed to provide Flint with the “exact location” of the sidewalk where she
supposedly injured herself. Instead, she gave a vague description of the general area:

               I was walking down E. Atherton going to Red Arrow Rd. As I was
       walking on the sidewalk on Red Arrow Rd. I tripped over a 2 inch sidewalk slab
       and broke my wrist on my right hand. . . . The building I fell in front of starts with
       a K. It is an apt. building on Red Arrow Rd.

        Further, she provided no photographs or diagrams to help Flint locate the defective
sidewalk, which might have compensated for her inability to produce a precise address. And her
lawyers’ letter to the city provided no indication whatsoever of the defective sidewalk’s location.
For this reason alone—the fact that plaintiff failed to tell the city the precise location of the
defective sidewalk—her claim must fail.4

        Though plaintiff avers that she should receive special treatment and exemption from
MCL 691.1404’s clear mandates, ignorance of the law is no excuse for failure to comply with it.
Spohn v Van Dyke Pub Sch, 296 Mich. App. 470, 488; 822 NW2d 239 (2012). And while
plaintiff may be a layman on the matter of statutory interpretation, her lawyers certainly are not.
Despite the fact that plaintiff’s claim of damages obviously did not satisfy the notice
requirements of MCL 691.1404, the letter from plaintiff’s attorneys made no effort to amend this
mistake.

        Accordingly, the trial court properly held that plaintiff failed to abrogate Flint’s
governmental immunity from tort suit under MCL 691.1402, and granted summary disposition to
the city pursuant to MCR 2.116(C)(7).

       Affirmed.



                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Henry William Saad



4
  We also note that plaintiff failed to comply with MCL 691.1404(2), because she did not
personally “serve” her notice on the relevant city officials, nor did she send it by certified mail.
Plaintiff provides no authority for her argument that her notice satisfied MCL 691.1404’s service
and mailing requirements simply because it reached the proper parties. This is likely because
Michigan law suggests that such non-complying notice does not satisfy the mandates of MCL
691.1404. See McCahan, 492 Mich. at 743-745 (barring plaintiff’s claim for failure to comply
with notice requirements despite fact that defendant had constructive notice of plaintiff’s intent
to file a claim); and Rowland, 477 Mich. at 219 (holding that a claim under MCL 691.1404 must
comply with statutory requirements regardless of whether the plaintiff’s noncompliance results
in actual prejudice to defendant).


                                                -4-